DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-17 are currently pending for examination.

Claim Objections
3.	Claim 4 is objected to because of the following informalities:  “T The method…” should be “The method…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 16 and 17 rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 16 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
	A claim directed to a computer program itself is non-statutory because it is not: 
		A process, or
		A machine, or
		A manufacture, or

Claim 17 is drawn to a “computer-readable medium” which is not explicitly limited as disclosed as only being non-transitory computer readable storage media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
	A claim directed to a computer readable medium is non-statutory, where the computer readable storage media can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
	A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: a process, or a machine, or a manufacture, or a composition of matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, the phrase “radially outward" renders the claims indefinite because in that would conflict with claim 1 which claims that the direction is “outward”. See MPEP § 2173.05(d).
	Regarding claim 9 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 3-8, 10-12 depend on claim 1 and claim 15 depend on claim 14. Claims 3-8, 10-12 and 15 are indefinite because they depend on a base claim that is indefinite.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Yu et. al. (US 2019/0236386).
	For claim 1, Yu discloses a method for driver alertness detection, comprising: 
	determining a vanishing point of a vehicle in motion [E.g. see Fig. 2: element 220, Fig. 4: element 430 and 450; 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to];
	determining overtime, by an eye tracking device, a set of gaze points of the driver of the vehicle [E.g. 0068: FIG. 7 is an illustration of graphs 700 and 750 of an attention function, according to some example embodiments. The graph 700 shows an attention level 740 for a PPR as a function of time. In some embodiments, a representation of a PPR may be created when a PPP is detected, as discussed above. The representation of the PPR may be associated with an attention function or another mechanism to determine a current attention level of the PPR at any point in time. The attention level may depend on (or relate to) a sequence of gaze points, 
	determining a gaze movement from the set of gaze points [E.g. 0071-0079; the movement is tracked by the attention level, which changes if the gaze moves in or out of the PPR]; and 
	identifying an alertness of the driver, based on a direction, of the gaze movement relative to the vanishing point, being outward [Fig. 9: see attention level table].
	For claim 2, Yu discloses wherein the identifying of the alertness of the driver is based on the direction of the gaze movement relative to the vanishing point being radially outward [E.g. 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to; 0022: determining a gaze point for a driver based on a sequence of images of the driver; determining that the gaze point is outside of the PPR; based on the determined gaze point being outside of the PPR, decreasing an attention level for the PPR; and based on the attention level for the PPR, generating an alert; Fig. 9].
	For claim 3, Yu discloses wherein the identifying of the alertness of the driver is based on determining if a convergence depth decreases [E.g. 0055: The image 440 shows the road edge and four lane dividers after the image 410 has been modified to extend the road edge and lane 
	For claim 4, Yu discloses wherein the identifying of the alertness of the driver is based on if a distance between two gaze point pairs, in an outward direction from the vanishing point, is increasing [E.g. 0071: In equation 1, the initial value, S.sub.v(t.sub.0) is the attention level at the time at which the driver's gaze was no longer in the PPR. In some example embodiments, S.sub.v is initialized to 1 when the PPR is created, t.sub.0 is the time at which the gaze left the PPR (e.g. according to successive detections related to the PPR at two time instances t.sub.1 and t.sub.0, the gaze identified to be inside PPR at t.sub.1 and outside PPR at t.sub.0), p is the priority score of the PPR, e.sub.g is the deviation between the present gaze position and the PPR, k is a scaling factor with respect to lane deviation and vehicle stability margin, d.sub.0 is an impression decaying factor that is associated with the driver, d.sub.1 is a scene complexity parameter based on environmental conditions, and t.sub.A is a preview time scaling variable. In some example embodiments, k, d.sub.0, and d.sub.1 are equal to 1, 0087 and 0098].
	For claim 5, Yu discloses wherein the identifying of the alertness of the driver is based on if the gaze movement correlates to a travel direction [E.g. 0046, 0058, 0093, 0022-0023] and/or speed of the vehicle.
	For claim 6, Yu discloses wherein a travel direction [E.g. 0058, 0093, 107, 0022-0023] and/or speed of the vehicle [E.g. 0065, 0107] is determined by use of a signal  and/or data comprising vehicle travel information [E.g. 0058, 0093, 0107, 0065] and/or exterior vehicle information.
or data comprising vehicle travel information [E.g. 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to; 0022: determining a gaze point for a driver based on a sequence of images of the driver; determining that the gaze point is outside of the PPR; based on the determined gaze point being outside of the PPR, decreasing an attention level for the PPR; and based on the attention level for the PPR, generating an alert; Fig. 9] and/or exterior vehicle information.
	For claim 8, Yu discloses determining an alertness time, the alertness time being calculated as a time since the last identification of alertness of the driver; and warning the driver if the alertness time exceeds an alertness time threshold [E.g. 0043: An attention level may be generated for each PPR that indicates a degree of attention being paid to the PPR. During time periods in which the driver's focus is on the PPR, the attention level for the PPR is increased. During time periods in which the driver's focus is not on the PPR, the attention level for the PPR is decreased. If the attention level for the PPR falls below a predetermined threshold, an alert is generated, 0078, 0119, 0077, Fig. 9].
E.g. 0043, 0050, 0055, 0087-0089, 0110].
	For claim 11, Yu discloses determining if the gaze movement follows a straight line [0050-0051, 0091, 0094; also it is inherent that the gaze movement of an eye will follow a straight line].
	For claim 12, Yu discloses determining if the gaze movement correlates to a travel direction [E.g. 0022-0023, 0046, 0058, 0093; see also Figs. 4, 6 and 11-13] and/or a speed of the vehicle.
	For claim 13, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 14, is interpreted and rejected as discussed with respect to claim 1.
	For claim 15, Yu discloses wherein the eye tracking device is a remote eye tracker arranged in the vehicle [E.g. 0046: The camera 140 may be receptive to wavelengths of light provided by the light sources 130A-130B (e.g., near IR) and be focused on the driver 110. Images captured by the camera 140 may be used to determine the direction and focus depth of the eyes of the driver 110 based on glints generated by the light generated by the light sources 130A-130B reflecting off of the surface of the eyes of the driver 110. Headpose, the orientation of the driver's head, may also be determined from images captured by the camera 140 and used in determining the direction and focus depth of the driver's gaze, 0111: the method 1200 is described as being performed by elements of the computer 800, described above with respect to FIG. 8, integrated into a vehicle (e.g., the vehicle 200 including the windshield 310 and the driver-facing camera 140 as shown in FIGS. 1-3)]or the eye tracking device is incorporated in a head-mounted device on the driver.

	For claim 17, is interpreted and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu.
For claim 8, although Yu fails to expressly disclose wherein the identifying of the alertness is based on at least 3 gaze points, preferably 5 gaze points, and more preferably 10 gaze points, Yu teaches wherein the identifying of the alertness is based on at least one or more gaze points [E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 3 gaze points, preferably 5 gaze points, and more preferably 10 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to include identifying the alertness based on at least 3 gaze points, preferably 5 gaze points, and more preferably 10 gaze points in order to .

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Inou et al. (US Pat. No. 8,489,252)
	Bala et al. (US 2015/0116493)
	Mangin (US 2016/0016515)
	Laine (US 2016/0272215)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689